Citation Nr: 0707174	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-00 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypothyroidism, 
claimed as secondary to service-connected disabilities or 
herbicide exposure.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected disabilities or 
herbicide exposure.

3.  Entitlement to service connection for a virusmia or 
viremia.

4.  Entitlement to service connection for residuals of 
pituitary gland injury.

5.  Entitlement to service connection for chronic otitis, 
otitis media, or otalgia.

6.  Entitlement to service connection for residuals of 
asymptomatic Gram-positive bi-polar diplococci or 
streptococcus infection.

7.  Entitlement to service connection for lymphadenopathy.

8.  Entitlement to an effective date earlier than December 1, 
2000, for the award of service connection and compensation 
for diabetes mellitus.

9.  Entitlement to a disability rating in excess of 10 
percent for residuals of skull fracture.

10. Entitlement to retroactive payment of dependency 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from October 1968 to June 
1975, and from November 1980 to April 1983.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in August 2001, May 2003, 
November 2003, and May 2005 that, in part, denied service 
connection for hypothyroidism, hypertension, virusmia or 
viremia, residuals of pituitary gland injury, chronic otitis 
or otitis media or otalgia, residuals of asymptomatic Gram-
positive bi-polar diplococci or streptococcus infection, and 
lymphadenopathy; denied an increased rating for residuals of 
skull fracture, and denied retroactive payment of dependency 
benefits; and assigned an effective date of July 9, 2001, for 
the award of service connection and compensation for diabetes 
mellitus.  The veteran timely appealed.

In March 2002, the RO assigned an effective date of 
December 1, 2000, for the award of service connection and 
compensation for diabetes mellitus.  The veteran continued 
his appeal.

The veteran failed to appear for a hearing before a Veterans 
Law Judge in Washington, D.C., that was scheduled for 
September 22, 2006.

The Board notes that, in an August 1996 decision, the RO 
denied service connection for hypothyroidism.  The RO's 
decision did not consider the claim on the basis of exposure 
to herbicides.  Moreover, changes to the law regarding 
diseases associated with exposure to herbicides create a new 
basis of entitlement, so that the Board may adjudicate the 
veteran's current claim for service connection for 
hypothyroidism as an original, rather than as a reopened, 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In January 2007, the veteran raised the issue of entitlement 
to service connection for proteinuria, claimed as secondary 
to his service-connected diabetes mellitus.  As that issue 
has not been adjudicated, it is referred to the RO for 
appropriate action.  

The issues of service connection for hypertension, claimed as 
secondary to service-connected disabilities or herbicide 
exposure, and for an increased disability rating for 
residuals of skull fracture are addressed in the REMAND 
portion of the decision below; and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era; 
hence, he is presumed to have been exposed to Agent Orange in 
service.

2.  Current hypothyroidism was first demonstrated many years 
after service and is not related to a disease or injury 
during active service, to include exposure to herbicides; and 
is not due to or aggravated by a service-connected 
disability.

3.  There is no competent evidence establishing that the 
veteran currently has virusmia or viremia. 

4.  There is no competent evidence establishing that the 
veteran currently has residuals of pituitary gland injury 
that are related to a disease or injury during service. 

5.  There is no competent evidence establishing that the 
veteran currently has chronic otitis, otitis media, or 
otalgia. 

6.  There is no competent evidence establishing that the 
veteran currently has residuals of asymptomatic Gram-positive 
bi-polar diplococci or streptococcus infection. 

7.  There is no competent evidence establishing that the 
veteran currently has lymphadenopathy. 

8.  In or about 1999, the veteran was diagnosed with diabetes 
mellitus; on December 1, 2000, VA received the veteran's 
original claim for service connection for diabetes mellitus.

9.  The veteran did not provide proof of dependency for 
additional compensation benefits within one year of the 
November 1996 rating decision that assigned a 100 percent 
disability evaluation, effective October 31, 1989.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypothyroidism, 
claimed as secondary to service-connected disabilities or 
herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2006).

2.  The criteria for service connection for a virusmia or 
viremia are not met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309 (2006).

3.  The criteria for service connection for residuals of 
pituitary gland injury are not met.  38 U.S.C.A. §§ 1110, 
1131, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2006).

4.  The criteria for service connection for chronic otitis, 
otitis media, and otalgia are not met.  38 U.S.C.A. §§ 1110, 
1131, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2006).

5.  The criteria for service connection for residuals of 
asymptomatic Gram-positive bi-polar diplococci or 
streptococcus infection are not met.  38 U.S.C.A. §§ 1110, 
1131, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2006).

6.  The criteria for service connection for lymphadenopathy 
are not met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309 (2006).

7.  The criteria for an effective date earlier than 
December 1, 2000, for the award of service connection and 
compensation for diabetes mellitus are not met.  38 U.S.C.A. 
§§ 1110, 1131, 1116, 5110 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.400, 3.816 (2006).

8.  The criteria for retroactive payment of dependency 
benefits are not met.  38 U.S.C.A. §§ 1115, 5110, 5111 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.31, 3.204, 3.400, 3.401 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through July 2002, February 2005, and March 2005 letters, and 
the April 2006 supplemental statement of the case (SSOC), the 
RO notified the veteran of elements of service connection, 
and the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating actions on 
appeal.  The timing deficiency was remedied by the fact that 
the veteran's claims were re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The April 2006 SSOC provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.  The claim was then readjudicated.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claims decided on appeal, reports of 
which are of record.  The veteran has not identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

Lastly, the law, and not the facts, is dispositive of the 
claims for an earlier effective date for the award of service 
connection and compensation for diabetes mellitus, and for 
entitlement to retroactive payment of dependency benefits.  
Hence, the duties to notify and assist imposed by the VCAA 
are not applicable to each of those claims.  Beverly v. 
Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 
16 Vet. App. 129, 132 (2002).

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection is available on a secondary basis for 
disease or disability that is proximately due to a service 
connected disease or disability.  38 C.F.R. § 3.310(a).  The 
regulation has been interpreted as permitting secondary 
service connection where a service connected disease or 
disability aggravates the claimed disease or injury.  Allen 
v. Brown, 7 Vet. App.  439 (1995). 

A secondary service connection claim requires competent 
medical evidence linking the claimed disability to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 10 Vet. App. 432 (1997); see Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay 
testimony that one condition was caused by a service-
connected condition was insufficient to well ground a claim).

A.  Hypothyroidism

The veteran's main contention is that service connection is 
warranted on the basis that his current hypothyroidism is the 
result of exposure to herbicides in service.

Pertinent legal authority provides that, if a veteran was 
exposed to a herbicide agent (to include Agent Orange) during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of  38 C.F.R. § 3.307(d) 
are also satisfied:  chloracne or other acne form diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  More recently, that 
regulation was amended to add Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes) and 
chronic lymphocytic leukemia (CLL) to the list of diseases 
that are presumed to be associated with Agent Orange 
exposure.  See 66 Fed. Reg. 21366 (May 8, 2001); 68 Fed. Reg. 
59540 (October 16, 2003).  

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a)(6)(iii)).  Thus, a presumption of service 
connection arises for a Vietnam era veteran (presumed exposed 
to herbicides, including Agent Orange) who later develops one 
of the conditions listed above.  

Service connection for disability claimed as due to exposure 
to Agent Orange also may be established by showing that a 
disorder resulting in disability or death is, in fact, 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 
1116, and 38 C.F.R. § 3.303. 

Hypothyroidism is not among the diseases presumed to be 
associated with Agent Orange exposure.  Thus, notwithstanding 
the fact that he served in Vietnam during the Vietnam era and 
is presumed to have had Agent Orange exposure, service 
connection on a presumptive basis as due to Agent Orange 
exposure is not warranted.  As the record also reveals no 
evidence of complaints or diagnosis of, or treatment for, 
hypothyroidism during service or within the first post-
service year, no other presumption applies.

The record first shows findings of hypothyroidism in March 
1987.

The report of a September 2002 VA examination indicates that 
laboratory test results revealed TSH (thyroid-stimulating 
hormone) levels within normal limits.  Examination revealed 
no myxedema, and no abnormal hair, nail, or skin changes 
suggestive of abnormal thyroid hormone status.  The examiner 
opined that the veteran's hypothyroidism was not secondary to 
an injury to the pituitary at the time of the veteran's head 
injury, and that there is no evidence that post-traumatic 
stress disorder (PTSD) is a cause of hypothyroidism.  The 
examiner noted that the veteran's hypothyroidism was probably 
idiopathic, and that in most cases, as here, a specific cause 
for hypothyroidism is not found.

The report of an April 2003 VA examination includes the 
veteran's clinical history, noting that the veteran suffered 
a closed head injury with skull fracture and associated 
hearing loss in 1973.  The examiner opined that it is 
unlikely that the veteran's hypothyroidism is related to his 
skull fracture in 1973.

There is no other competent evidence linking current 
hypothyroidism with service, to the in-service Agent Orange 
exposure, or to a service-connected disability.

Because the competent evidence does not link a currently 
shown disability to service or to a service-connected 
disability, the weight of the evidence is against the claim.   

B.  Virusmia or Viremia

During an April 2003 VA examination, the veteran reported 
that, approximately two weeks prior to his skull fracture, he 
had a viremia.  The examiner did not have the veteran's 
claims file, but had access to extensive computerized medical 
records, which were reviewed.  Records dated from 1997 to the 
present did not indicate any chronic or recurrent viral 
infection problem.  The examiner indicated that, if there was 
a viremia, that it was a temporary condition usually with no 
long-term residual problems.  The examiner found no evidence 
of any long-term viral problem or residuals of a viral 
problem.

Although the veteran has asserted that he has a virusmia or 
viremia, he is a layperson, and lacks the requisite medical 
knowledge to make a competent diagnosis of a disability.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, 
notwithstanding the veteran's assertions, there is no 
competent evidence that he currently has a virusmia or 
viremia.

Because the evidence weighs against a current diagnosis of a 
virusmia or viremia, the preponderance of the evidence is 
against the claim.  

C.  Residuals of Pituitary Gland Injury

The veteran contends that he injured his pituitary gland at 
the time of his skull fracture, and that both his diabetes 
and hypothyroidism are associated with the pituitary gland.  
There is no evidence of record supporting the veteran's 
contentions.

Records show that, in January 1973, the veteran was diagnosed 
with skull fracture, right parietal and temporal bones; and 
with conductive hearing losses, both ears.

The report of an August 1993 VA examination reflects that a 
neurological evaluation conducted during the veteran's 
initial hospitalization for the skull fracture in 1973 did 
not reveal any neurological deficits.  No injury to the 
pituitary gland was found. 

The report of a September 2002 VA examination reflects that 
the veteran's hypothyroidism was not caused from pituitary 
disease, and was not secondary to an injury to the pituitary 
gland.

During an April 2003 VA examination, the veteran reported 
that he had endocrine problems, including diabetes and 
hypothyroidism.  The examiner opined that it was unlikely the 
veteran's diabetes and hypothyroidism were related to his 
skull fracture in 1973.

Again, the veteran lacks the requisite medical knowledge to 
make a competent diagnosis of a disability.  Grottveit, 
5 Vet. App. at 93.
  
What is missing, in this case, is competent evidence showing 
either an injury to the pituitary gland or current residuals, 
and a link between current residuals and an injury or disease 
in service.

Because there is competent evidence neither of current 
residuals of pituitary gland injury, nor of any link to 
service, the weight of the evidence is against the claim.  

D.  Chronic Otitis, Otitis Media, or Otalgia

The veteran's service medical records show various complaints 
of ear pain, including a possible diagnosis of chronic otitis 
media in March 1975; a diagnosis of otalgia, etiology 
unknown, in April 1975; recurrent earaches and diagnosis of 
probable Eustachian tube dysfunction in January 1977; and a 
diagnosis of allergic otitis, probably secondary to 
eustachian closing in February 1977.

During an ear, nose, and throat consultation in July 2003, 
the veteran reported occasional ear pain but no ear 
infections or ear drainage.  The examiner indicated that the 
veteran might have some Eustachian tube dysfunction, causing 
part of his small air/bone gap to be occurring.

The report of an April 2005 VA examination reflects no 
evidence of acute or chronic otitis media.  The examiner 
noted no abnormality of either external ear that is visible, 
and no pain or tenderness to movement of the ears.

A threshold requirement for the granting of service 
connection is evidence of a current disability.  In the 
absence of evidence of a current disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Because the evidence weighs against a current diagnosis of 
chronic otitis, otitis media, or otalgia, the preponderance 
of the evidence is against the claim.  

E.  Residuals of Asymptomatic Gram-positive Bi-polar 
Diplococci
or Streptococcus Infection
  
Service medical records reflect that the veteran coughed up 
bloody sputum in April 1982, and was diagnosed with 
hemoptysis, secondary to epistaxis.

The post-service medical records include neither findings nor 
residuals of asymptomatic Gram-positive bi-polar diplococci 
or streptococcus infection.
 
In April 2003, a VA examiner concluded that there was no 
evidence of any infectious virus problem or residuals of a 
viral infection in the past, or of recurring viral infections 
in the veteran's medical records.  

As noted above, the veteran lacks the requisite medical 
knowledge to make a competent diagnosis of a disability.  
Grottveit, 5 Vet. App. at 93.

A threshold requirement for the granting of service 
connection is evidence of a current disability.  In the 
absence of evidence of a current disability there can be no 
valid claim.  Brammer, 3 Vet. App. at 225.

Because the evidence weighs against a current diagnosis of 
residuals of asymptomatic Gram-positive bi-polar diplococci 
or streptococcus infection, the preponderance of the evidence 
is against the claim.  

F.  Lymphadenopathy 

Service medical records contain neither complaints nor 
findings of lymphadenopathy.

The veteran's post-service medical records reveal no 
lymphadenopathy in September 2001.

The report of a September 2002 VA examination reveals no 
significant lymphadenopathy of the veteran's neck.

The report of an April 2003 VA examination reveals no 
significant cervical, axillary, or inguinal lymphadenopathy.  
The examiner noted the veteran's neck was without jugular 
venous distention or carotid asymmetry or bruits, and without 
thyroid nodules.

As noted above, the veteran lacks the requisite medical 
knowledge to make a competent diagnosis of a disability.  
Grottveit, 5 Vet. App. at 93.

A threshold requirement for the granting of service 
connection is evidence of a current disability.  In the 
absence of evidence of a current disability there can be no 
valid claim.  Brammer, 3 Vet. App. at 225.

Because the evidence weighs against a current finding of 
lymphadenopathy, the preponderance of the evidence is against 
the claim.  

G.  Reasonable Doubt and Conclusion

Because the competent evidence weighs either against a 
current diagnosis or against linking a currently shown 
disability to service-to include exposure to herbicides, the 
weight of the evidence is against each of the claims.  As the 
weight of the competent evidence is against the claims, the 
doctrine of reasonable doubt is not applicable in the instant 
appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Hence, the weight of the evidence is against each of the 
claims, and against the grant of service connection.

III.  Effective Date Earlier than December 1, 2000, for the 
Award of
Service Connection and Compensation for Diabetes Mellitus

The veteran contends, in essence, that he is entitled to an 
effective date prior to December 1, 2000, for the award of 
service connection for diabetes mellitus.

The report of a September 2002 VA examination reflects that 
the veteran had been diagnosed with diabetes mellitus 
approximately two or three years earlier.  He began 
medications for treatment in April 2002.

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim . . 
. of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor." The implementing 
regulation, 38 C.F.R. § 3.400, similarly states that the 
effective date "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  When an 
application for disability compensation is received within 
one year of the date of the veteran's discharge or release 
from service, the effective date of such award shall be the 
day following the veteran's release. 38 U.S.C.A. § 5110(b)(1) 
(West 2002).

With respect to earlier effective date claims involving 
service connection for diseases presumed to be caused by 
herbicide or Agent Orange exposure, VA has issued special 
regulations to implement orders of a United States district 
court in the class action of Nehmer v. United States Dep't of 
Veterans' Affairs.  38 C.F.R. § 3.816 (2006).  See Nehmer v. 
United States Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 
1989) (Nehmer I); Nehmer v. United States Veterans Admin., 32 
F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. 
Veterans Admin. of the Gov't of the United States, 284 F.3d 
1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam 
veteran who has a covered herbicide disease.  38 C.F.R. § 
3.816(b)(1)(i). The term covered herbicide diseases includes 
type II diabetes mellitus.  38 C.F.R. § 3.816(b)(2)(i). This 
regulation applies to claims for disability compensation for 
the covered herbicide disease that were either pending before 
VA on May 3, 1989, or were received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease. 38 C.F.R. § 3.816(c).

If a Nehmer class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose. 38 C.F.R. § 3.816(c)(2).  A claim will 
be considered a claim for compensation for a particular 
covered herbicide disease if the application and other 
supporting statements and submissions may reasonably be 
viewed, under the standards ordinarily governing compensation 
claims, as indicating an intent to apply for compensation for 
the covered herbicide disability, or VA issued a decision on 
the claim between May 3, 1989, and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease. 38 C.F.R. § 
3.816(c)(2)(i) & (ii).

VA recognizes formal and informal claims. A formal claim is 
one that has been filed in the form prescribed by VA.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 
3.155(a).  An informal claim must be written, see Rodriguez 
v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must 
identify the benefit being sought.  Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

Here, the veteran filed a claim for service connection for 
diabetes mellitus on December 1, 2000.  Prior to this time, 
the evidence reflects no request for service connection for 
diabetes mellitus in any filings.  Hence, there is not a 
single document of record, prior to December 1, 2000, that 
may be reasonably construed as a claim for service connection 
for diabetes mellitus. 38 C.F.R. §§ 3.151(a), 3.155(a).

VA issued regulations creating a presumption of service 
connection for diabetes mellitus, effective May 8, 2001.  66 
Fed. Reg. 23,166 (May 8, 2001). Because the veteran's claim 
for service connection for diabetes mellitus was filed prior 
to the issuance of the May 8, 2001 regulations, the Nehmer 
regulations are applicable.  Hence, the effective date, in 
this case, cannot be earlier than the date such claim was 
received by VA.  38 C.F.R. § 3.816(c)(2).   

The veteran contends that the effective date should be either 
the date following his discharge from service in April 1983, 
or subsequently in 1985.  However, no claim for service 
connection for diabetes mellitus was received until 
December 1, 2000, and there are no prior documents that can 
be construed as a claim for service connection for diabetes 
mellitus.  While the veteran may have been diagnosed with 
diabetes mellitus in or about 1999, the effective date is 
governed by provisions of 38 C.F.R. § 3.816(c)(2)-namely, 
the latter of the date either such claim was received by VA 
or the disability arose.  

The RO correctly assigned December 1, 2000-the date of 
claim-for the award of service connection and compensation 
for diabetes mellitus.  Accordingly, the claim for an earlier 
effective date must be denied as a matter of law.

IV.  Retroactive Payment of Benefits for Dependents

The veteran contends that he is entitled to retroactive 
payment of benefits for his dependents.

In November 1996, the RO assigned a 100 percent disability 
rating for the veteran's service connection psychiatric 
disorder, effective October 31, 1989.  The RO indicated that 
VA Form 21-686c, Declaration of Status of Dependents, had 
been sent to the veteran at that time.  

The record does not reflect receipt of a completed VA Form 
21-686c within one year of the November 1996 rating decision.

An award of additional compensation for dependents based on 
the establishment of a rating in the percentage specified by 
law for that purpose shall be payable from the effective date 
of such rating, but only if proof of dependents is received 
within one year from the date of such rating.  38 U.S.C.A. § 
5110(f).

Regarding additional compensation for dependents, the 
effective date will be the latest of the: (1) claim date; (2) 
date the dependency arises; (3) effective date of the 
qualifying disability rating provided evidence of dependency 
is received within a year of notification of such rating 
action; or (4) date of commencement of the veteran's award. 
38 C.F.R. § 3.401(b).

The "date of claim" for additional compensation for 
dependents is the date of the veteran's marriage or 
birth/adoption of a child, if evidence of the event is 
received within a year of the event; otherwise, the date 
notice is received of the dependent's existence, if evidence 
is received within a year of notification of such rating 
action. 38 C.F.R. § 3.401(b)(1).

While birth certificates for each of the veteran's dependents 
were received in or about 1983, at that time the veteran's 
combined disability evaluation did not meet the minimum 
statutory requirement for additional compensation for 
dependents.  See 38 U.S.C.A. § 5110(g).

Because proof of the veteran's dependents was not received 
within one year from the date of the November 1996 rating 
decision, the veteran is not entitled to retroactive payment 
of dependency benefits.  



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for hypothyroidism, to include as 
secondary to service-connected disabilities or herbicide 
exposure, is denied.

Service connection for virusmia or viremia is denied.

Service connection for residuals of pituitary gland injury is 
denied.

Service connection for chronic otitis, otitis media, or 
otalgia is denied.

Service connection for residuals of asymptomatic Gram-
positive bi-polar diplococci or streptococcus infection is 
denied.

Service connection for lymphadenopathy is denied.

An effective date earlier than December 1, 2000, for the 
award of service connection and compensation for diabetes 
mellitus is denied.  

Retroactive payment of dependency benefits is denied.


REMAND

Hypertension 

The veteran contends that his current hypertension has 
worsened due to the stress associated with his service-
connected PTSD.

The Board notes that service connection has been established 
for a psychiatric disorder, to include PTSD, anxiety, and 
depression or organic brain syndrome, as secondary to head 
trauma.  A 100 percent disability rating has been in effect 
since October 1989.

In September 2002, a VA examiner noted that the veteran's 
hypertension predated his diabetes by four years, and is 
likely contributed to by the veteran's obesity.  The examiner 
also indicated that the veteran's hypertension is not 
secondary to PTSD, though stress can sometimes be an 
aggravating factor.
  
The Board finds that another examination is needed to further 
clarify whether the veteran's hypertension is related to a 
service-connected disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4) (2006).  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Residuals of Skull Fracture

The veteran contends that his service-connected residuals of 
skull fracture are more severe than currently rated, and 
warrant an increased disability rating.

The Board notes that the veteran's residuals of skull 
fracture include a history of encephalopathy, post-traumatic 
migraine headaches, and complaints of vertigo, dizziness, and 
tinnitus.  

In April 2003, the veteran was afforded a VA examination to 
evaluate the severity of his residuals.  While the report of 
that examination describes his headaches as not prostrating 
in nature, there is no indication as to the severity or 
frequency of dizziness, vertigo, and tinnitus.  Since then, 
the veteran has described a greater level of disability.

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should ask the veteran 
to identify all sources of treatment for 
residuals of skull fracture, since April 
2003; and should then take the necessary 
steps to obtain records of such 
treatment.

2.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the etiology of any current hypertension.  
The examiner should review the claims 
folder and note such review in the 
examination report or in an addendum.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's service-connected 
psychiatric disorder, including PTSD, 
anxiety, and depression or organic brain 
syndrome, caused or increased the 
veteran's hypertension.  

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report or an addendum, should reflect 
consideration of the file.

3.  The RO or AMC should schedule the 
veteran for a VA examination, for 
evaluation of his service-connected 
residuals of skull fracture.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the examiner designated to examine the 
veteran, and the report of the 
examination or addendum should note 
review of the claims folder.  

The examiner should identify all current 
residuals of the in-service skull 
fracture.  If any residuals of the in-
service skull fracture are identified, 
the examiner should indicate whether each 
such residual or impairment constitutes a 
distinct disability capable of being 
separately evaluated.  

The examiner should comment on the 
frequency, severity, and duration of 
prostrating migraines, tinnitus, vertigo, 
and dizziness.

These specific findings are needed to 
rate the veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that the examiner 
furnish the requested information.

4.  If the veteran fails to report to any 
scheduled examination, the RO or AMC 
should obtain and associate with the 
record a copy of any notice to the 
veteran of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

5.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claims on 
appeal.  If the benefits sought on appeal 
remain denied, the RO or AMC must furnish 
a SSOC that includes citation to all 
additional legal authority considered, 
before the claims file is returned to the 
Board, if otherwise in order.

The veteran may furnish additional evidence and/or argument.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


